DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 8-9, 13-16, 18-19 have been amended. Claims 1-21 are pending. all of the amendments and arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 Previous Rejections
3.	The claims 1-21 are rejected under 35 USC 103 as being unpatentable over Lo et al in view of Ekltoukhy et al is withdrawn in view of Applicant’s arguments.  The arguments are found persuasive that the prior art do not teach the combination of method steps to achieve the result.
	The statutory double patenting rejection is withdrawn in view of Applicant’s cancellation of co-pending application 17/367246.
New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. patent application 17/367245 {US Patent application ‘245} in view of Lo et al {Lo, used interchangeably herein} and further in view of Eltoukhy et al {Eltoukhy, used interchangeably herein} (citations made of record in prior Office actions).
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).  
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims in U.S. patent application 17/367245 would render obvious the claims in the instant invention because instantly 
	The claims of the instant invention are directed to a method for detecting a presence or an absence of single nucleotide variants (SNVs) and/or insertions or deletions (indels), the method comprising: (a) obtaining  a plurality of polynucleotides which are or derive from cell-free deoxyribonucleic acid (cfDNA) molecules from a plasma sample of the subject; (b) enriching a plurality of the polynucleotides  for a sequencing panel comprising genomic regions to generate an enriched set of polynucleotides, wherein the enriched set of polynucleotides  is representative of no more than about 35 thousand base pairs of a human genome, wherein the sequencing panel is selected using information derived from a cancer tumor biopsy of the subject indicating at least one of the no more than about 35 thousand base pairs of human genome contain a tumor marker present in a greater proportion in the cancer tumor biopsy than a background population; (c) sequencing a plurality of the enriched set of polynucleotides at a sequence read depth of at least about fifty thousand sequence reads per base to generate sequence reads; and (d) detecting the presence or the absence of the SNVs and/or indels corresponding to a tumor marker in the no more than about 35 thousand base pairs of human genome indicated in (b) from a plurality of the sequence reads generated in (c). (Claim 1 instant invention).     
	The claim 1 of US patent application ‘245 encompass similar language as that of the instant invention but differs in that it further recites “generating amplified cfDNA molecules” which is recited in the claim 13.  The claim 1 of US patent application ‘245 further recites the steps of “computer processing a plurality of the sequence reads…” at 
	Regarding the limitations in the claims US patent application ‘245 concerning the steps (d) and (e), Lo et al provide an exemplary disclosure of detection of the occurrence of a particular mutation in at least 5 DNA fragments and enriching target sequencing molecules ([0127]-[0129].  Lo provides motivation for increasing the sequence read depth o order to detect a cancer-associated mutation in a subject.   Lo et al teach that sensitivity for detecting the cancer associated mutation is affected by the sequencing depth [0126].  Lo et al teach that sequencing depth refers to the number of times the sequence region is covered by the sequencing reads.  Lo teaches that the chance of detecting a cancer-associated mutation would increase when the sequencing depth is increase [0132].  Lo depicts in the Figure 7A, that a higher sequencing depth can result in a better sensitivity for detecting cancer-associated mutations while keeping the number false-positive sites low by allowing the use of a higher value of r (which is a cutoff value used to discriminate sequencing errors from real cancer-associated mutations ([0132] and [0153], see also Section VIII. Cancer Detection at pages 13-15 and pages 16-18 which discuss computer processing steps to align and compare sequence reads of a sample genome and reference genome (see e.g., [0198 and 0199]).  Lo et al teach sequencing depth over 50 thousand and over 100 thousand and further teach that sequencing depth can be greater than 100 folds (see Tables e.g., 2, 5-7, and 9).


	It would have prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have combined 
Conclusion
6.	No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        2/23/2022